DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claim 1-6 and new claim 16-19  in the reply filed on 03/15/2022 is acknowledged.  
The first traversal is on the ground(s) that,”…the teaching of Choo, which does not teach the claimed process of “adding to SPE-treated oil at least one other oil” (see, e.g., instant clams 1 and 7). In contrast, Choo discloses a method for producing two types of edible oils from a vegetable oil by “subjecting a vegetable oil to at least one stage of short-path distillation under vacuum.” See Choo, abstract, [0011]. In other words, the two edible oils (i.e., di-acylgelycrol and triacylglycerol oils) disclosed by Choo are both SPE- treated oils. See also id, [0019] and [0023].  Accordingly, the Office has not shown the prior art teaches, or even suggests, the claimed processes, composition, or food products recited m claims 1-16.
This is not found persuasive because the instant claims does not preclude the “other oil” to be non-SPE-treated oil. Additionally, the bases of the restriction is under the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I, Il, II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising SPE treated palm oil and at least one other oil, this technical feature is not a special technical feature as it does not make a contribution over the prior
art in view of Choo et al. (US 2007/0021625 A1). Choo et al. discloses a two types of edible oils, short
path distillated (SPE-treated oil) comprising palm oil and palm kernel oil (‘625, claim 1, 2, 3 and 19).
The second traversal is on the ground(s) that, “…Groups I and II, and believes claims 1-6 and 7-10 can be examined together. As evidenced by the Examiner's own description of the groups, both Group I and Group II are drawn to a process for oxidatively stabilizing oils treated with short path evaporation (SPE). As the Examiner acknowledges, the claims share the same technical feature. See Office Action, 44. Accordingly, there would not be a serious burden on the Examiner in examining the claims of Group I and Group II, and  Applicant requests claims 1-10 be examined together. Similarly, there would not be a serious burden in examining the claims of Group III (composition claims) and Group IV (food products}, which are both drawn to products containing SPE treated palm oil. Accordingly, Applicant requests claims 11-15 be examined together.
This is not found persuasive because the bases of the restriction is under the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features is outlined above and in the Requirement for Restriction/Election; the bases is not based upon “serious burden” as under U.S. restriction practice. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected II, III and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/15/2022.

Application Status 
Claim 1-6 and 16-19 are under examination
Claim 7-15 are withdrawn from examination.
Claim 1-6 and 16-19 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “..wherein the process increases the oxidative stability of the SPE-treated oil by at least 20% compared to Refined Bleached Deodorized oil…”is indefinite because it is not clear if the recitation is a step in the process or a result from the step as recited in claim 1. In other words, it is not clear to the matter of which protection is sought is not defined. In addition, the application does not appear to disclose what corresponds to “suitable amount”, see published [0025]-[0027], and [0032] to increase the oxidative stability of the SPE-treated oil. 
In claim 6, the phrase “or combinations of two or more thereof…” is confusing. It is not clear what Applicant is referring to what elements, in a combinations of what two or more of, hence the claim is indefinite. 
Claim 17 recites the limitation "the at least one anti-oxidant”" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim 17 or claim 1.
Claim 18 recites the limitation "the at least one anti-oxidant”" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim 18 or claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby et al. (WO 2013/078187 A1) and in view of Mukherjee et al. (CRC Handbook of Chromatography: Analysis of Lipids). 
Regarding claim 1, 2, 3, 4, 16, 17, 18 and 19, with respect to claim 1 for the consideration of “…for oxidatively stabilizing oils treated with short path evaporation…” in the preamble as recited in claim(s). When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Crosby et al. (Crosby) discloses a process of producing a food oil/frying oil comprising a step of supplementing (adding) palm oil substitute triacylglycerol product enriched in monounsaturated fatty acids with a peroxide value of zero, was supplemented with tocopherols (antioxidant) to provide the food oil having an oxidative stability (‘187, [0013], [0088]). The palm oil substitute triacylglycerol product enriched in monounsaturated fatty acids (SPE-treated oil has been short path evaporated (‘187, [0088]). Crosby’s peroxide value of zero is within the claimed range of below or equal to 1.5 milli-equivalent peroxide/kg. 
Crosby does not explicitly disclose the tocopherols (antioxidant) as an oil format. However, Mukherjee et al. (Mukherjee) discloses vegetable oil and fates contains tocopherols (pg. 491, 3rd - 5th paragraphs), which acts as antioxidants. Mukherjee and Crosby are of the same field on endeavor of oils with tocopherols for antioxidants. It would have been obvious to one of ordinary skill in the art to be motivated to use readily available vegetable oil containing tocopherols in Crosby’s process to provide a desired antioxidants function for oxidative stability (‘187, [0013], [0088]).
With respect to claim 3, the limitation “..wherein the process increases the oxidative stability of the SPE-treated oil by at least 20% compared to Refined Bleached Deodorized oil…” is considered a result of the step of adding in claim 1; hence modified Crosby is expected to meet the limitation as discussed above in claim 1. With respect to claim 4, 6, 16 and 19, therefore also does not appear unobvious because the subject-matter of the dependent claim 4, 6, 16 and 19 which all relate to common steps carried in the short path evaporation process and which does not appear to provide unexpected or surprising effects.
Regarding claim 5, modified Crosby discloses the supplementing (adding) step at 20.1 hours (‘187, [0088]), which is in range with the cited range.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-6 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 10,894,931. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recites the same adding step of same components SPE oils and antioxidants for oxidatively stabilizing oils over claim 1-9 of U.S. Patent No. 10,894,931. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792